Citation Nr: 0215322	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-12 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  

(The issues of entitlement to service connection for a back 
disability, entitlement to service connection for residuals 
of a head injury, entitlement to compensation under 
38 U.S.C.A. § 1151 for an infection of the left leg and foot, 
as well as the question of whether the grant of service 
connection is waranted for a psychiatric disability, will be 
the subjects of a later decision.)  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to September 1979.  He also had service in the Reserves and 
National Guard after September 1979.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied the veteran's claim seeking 
entitlement to service connection for a generalized anxiety 
disorder, a personality disorder, a low back injury, and 
residuals of a head injury with seizures.  The RO also denied 
the veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for an infection of the left foot and leg.  

The RO also determined that the veteran had not submitted new 
and material evidence in order to reopen claims of service 
connection for PTSD and alcoholism.  These claims were denied 
previously by the Board in August 1994.  

During the course of the appeal, the veteran's claim was 
transferred to the RO in Cleveland, Ohio.  

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for a psychiatric disability, to 
include PTSD.  Further development will be conducted on the 
issue of entitlement to service connection for a psychiatric 
disability, to include PTSD, as well as on the issue of 
service connection for a back disability and residuals of a 
head injury, to include seizures, and compensation under 
38 U.S.C.A. § 1151 for an infection of the left leg and foot 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.   38 C.F.R. 
§ 20.903.  After giving the notice to the appellant and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  An August 1994 Board decision denied service connection 
for a psychiatric disorder, to include PTSD.

2.  Evidence submitted subsequent to the August 1994 Board 
denial bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
respiratory disability.  


CONCLUSIONS OF LAW

1.  The Board's August 1994 decision which denied service 
connection for a psychiatric disability, to include PTSD is 
final. 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302 (2001).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a psychiatric 
disability, to include PTSD has been submitted. 38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (a) (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that from the veteran's October 
1975 induction report of medical history form, he reported 
that he had a head injury.  

Service medical records from when the veteran was in the 
National Guard show that at a September 1987, his psychiatric 
and spine evaluations were normal.  He reported that he did 
not have recurrent back pain on his report of medical history 
form.  On his September 1991 examination, the veteran's 
psychiatric and spine evaluations were normal.  He reported 
that he did not have recurrent back pain, but did have 
dizziness or fainting spells.  

In a February 1992 stressor statement, the veteran wrote that 
a soldier from B Company attempted suicide at the induction 
ceremony in September 1976, which caused him to break his 
neck and back.  He described an intoxicated drill sergeant 
beating a private in October 1976.  He described an incident 
in 1977 at Ft. Hood on a routine check when a suspect fled 
and they nearly ended up shooting each other in the dark.  He 
stated that in 1977 with the military police, he helped with 
emergency room duty.  He described having to remove a 
dismembered soldier from underneath a tank.  He described 
entering a live artillery range by accident in 1977.  He 
stated that his duties as a military policeman at Ft. Hood 
include a number of instances such as rape, robbery, and 
burglaries.  He described witnessing an auto accident in May 
1978 in Kaiserslauten, West Germany.  He described an 
incident in 1978 where he responded to a large disturbance, 
with a number of soldiers.  He stated that he was kicked in 
the helmet.  He described seeing a suicide of a soldier in 
1979 in West Germany.  He described an auto fire in the 
Summer of 1978 where someone was burned to death.  

The veteran underwent a VA psychiatric examination in June 
1992.  Diagnosis was atypical affective disorder.  

The veteran was afforded a hearing before a traveling member 
of the Board in August 1993, at which time he testified about 
the alleged stressors causing his PTSD.

SSA records were submitted.  They show that the veteran was 
determined to be disabled in January 1993.  Diagnoses were 
alcohol dependence and abuse; possible affective disorder, 
bipolar; panic disorder, probably mostly without agoraphobia; 
and possibly alcoholic amnestic syndrome.  

The veteran's claim for service connection for a psychiatric 
disorder, to include PTSD, as well as for alcoholism was 
denied by the Board in August 1994.  It was determined that 
the veteran did not have a diagnosis of PTSD.  Evidence 
submitted subsequent the August 1994 decision is summarized 
below:

An October 1996 VA letter from a staff psychiatrist was 
submitted, in which the doctor wrote that the veteran 
received treatment for alcohol dependence, in remission, 
history of head injury, recurrent major depression, and 
personality disorder.  

In the veteran's January 1997 claim, he claimed service 
connection for generalized anxiety disorder, to include major 
depression, developed in 1978, alcoholism due to above-
mentioned illness developed during 1978, nervousness 
developed during 1980, and personality disorder developed in 
1991.  He claimed service connection for chronic back pain 
due to a 1978 injury, and service connection for a head 
injury to include sporadic seizures, developed in 1991.  

The RO wrote the veteran a letter about his seizures in 
January 1997.  It asked the veteran to have persons who had 
witnessed the veteran's seizures submit statements.  

VA Medical Center treatment records were submitted from 1992 
to 1997.  They show that the veteran received treatment for 
his psychiatric disorder during this time.  

The veteran underwent a VA psychiatric examination in May 
1997.  He stated that he noticed an increase in his drinking 
during service.  Diagnosis was major depression, recurrent.

The veteran underwent a VA examination in May 1997 for his 
brain.  Under diagnosis, the examiner wrote no diseases of 
the brain were discovered with the exception perhaps of 
subtle changes due to the long-term use of alcohol.  

The RO sent the veteran a letter in July 1997 asking him to 
send information about the onset of his injury.  

National Guard personnel records were submitted in July 1997.  
They show that the veteran was discharged from the Army 
National Guard in May 1992. 

The veteran submitted a stressor statement in July 1997.  He 
described always getting struck in the head while a military 
policeman.  He described an incident in West Germany in the 
Summer of 1979 where he was dispatched to a NCO club.  He 
indicated that the soldiers inside were intoxicated and 
started throwing rocks.  He described pushing soldiers back, 
and being struck 3-4 times on his shell helmet.  He described 
being kicked in the groin. 

In August 1997, the National Personnel Records Center 
indicated that no additional medical records were on file.  

In September 1997, the veteran submitted a copy of an October 
1992 letter from a vocational rehabilitation counselor who 
provided diagnoses of major depression, and alcohol 
dependence.  

The veteran submitted a stressor statement in November 1998.  
He described relieving road patrols as a military policeman.  
He described dredging a river when an APC attempted to cross 
the river and drowning the tank crew.  He described being 
called to the base morgue to stand watch over corpses that 
were found dead in his patrol area.  He described being 
affected by emergency room duty at Gray Army Hospital at Ft. 
Hood, Texas, where murder, rape, armed robberies, domestic 
assault with weapons, and suicide could have occurred.  

Treatment records were submitted from the Moundbuilders 
Guidance Center from 1999-2000.  They show diagnoses of PTSD 
and major depression.  

In a February 2000 statement, the veteran alleged that his 
military records from Ft. Hood could be accessed, and 
included records between January 1977-April 1978 and also 
contained witness reports which confirmed his claims. 

In a May 2000 statement, the veteran alleged that he had 
suffered major psychiatric disorders due to a head injury 
from military service as a military policeman.  He described 
suffering a blow to the head after breaking up a riot in the 
Summer of 1979 in Germany.

The RO wrote the veteran a letter in June 2000 regarding his 
nervous condition.  

In the veteran's June 2000 statement, he stated that he 
wished to amend his claim to a nervous condition related to 
service as a military policeman due to head trauma received 
on duty.  He stated that he wished to withdraw PTSD as an 
issue if possible.  

VA Medical Center treatment records were submitted from 2000 
to 2002.  They show that the veteran received treatment for 
his psychiatric disorder during this time.  

In September 2001, the veteran asked that his claim of 
service connection for PTSD be reopened.  

The veteran was afforded a video hearing before a Board 
Member in August 2002.  He described his stressors.  He 
stated that he had to handle injured soldiers.  He described 
seeing a soldier who had drowned with his bloated face.  He 
stated that the drowning happened in Ft. Hood right in April-
May 1978.  He indicated that the Criminal Investigative 
Division at Ft. Hood would have records on this.  He 
described an incident in March 1978 at Ft. Hood, where a 
vehicle with the 2nd Armored Division sank.  He stated that 
he did not see the bodies when they were recovered.  He 
described bomb scares where he had to search buildings in 
Europe.  He described a man who had died in Germany in June 
1979 in Kaiserlautern, Germany.  He stated that it was a 
German police report.  

He described being hit on the side of the head by debris in 
the Summer of 1979 at Kaiserslautern, Germany, when he was 
dispatched to a riot situation.  He stated that he was taking 
Tegretol for seizures.  He stated that there were no 
treatment records for either his head or back during service.  
He described falling to the pavement when he hurt his back 
and head.  He indicated that a civilian doctor in 1988 told 
him that he had degenerative disk disease.  He stated that a 
Dr. Panzetta in Albany told him that the difficulty he had 
with his memory and with dropping things was due to a head 
injury.  


Analysis

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219.  It is noted that 
under recent legislation, the requirement under 38 U.S.C.A. 
§ 5107 that a well-grounded claim be submitted before VA is 
required to assist the claimant is no longer required.  
38 U.S.C.A. § § 5103A, 5107(a) (West Supp. 2002).

By decision dated August 1994, the Board denied the veteran's 
claim for service connection for a psychiatric disorder, to 
include PTSD.  Under applicable law and VA regulations, that 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran. 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.104 (a), 3.156 (2001).  

Since the Board's August 1994 decision, treatment records 
were submitted from 1999-2000 from the Moundbuilders Guidance 
Center showing a diagnosis of PTSD.  These records are new in 
that they have not been considered before.  Inasmuch as there 
had not been a diagnosis of PTSD in the claims file before, 
and the veteran's claim is for service connection for PTSD, 
it is determined that this new evidence is also material in 
that it is of such significance that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim is reopened, and must be considered in light of all 
the evidence, both old and new.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a psychiatric disability, to 
include PTSD, the claim is reopened to that extent only.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

